Dear Judge Sullivan:
This office is in receipt of your request for an opinion of the Attorney General in regard to adoption by municipalities of state statutes relative to traffic regulations and vehicle registration.  You point out that R.S. 32:41(C) provides in part that local municipal authorities may adopt by reference all or any part of the Chapter or regulations of the department and director of public safety with respect to any highways within their corporate limits.  You ask whether the municipalities are limited to adopting by reference the provisions of Chapter One of Title 32 or whether they may adopt all of Title 32 and Title 47 by reference.
As you note R.S. 32:41, entitled "Power of local municipal authorities", provides in part that local municipal authorities may adopt ordinances regulating traffic on state maintained highways within their corporate limits, so long as such ordinances do not establish regulations different from, or in addition to the provisions of the Chapter, and also provides as follows:
          Furthermore, local municipal authorities may adopt by reference, all or any of the provisions of this Chapter and/or regulations of the department and commissioner adopted pursuant hereto with respect to any highways within their corporate limits. (Emphasis added.)
Chapter One of Title 32, Motor Vehicles and Traffic Regulations, is  Louisiana Highway Regulatory Act.  Title 32 has numerous chapters such as Chapter 2 — Driver's License Law; Chapter 5 — Motor Vehicle Safety Responsibility Law; Chapter 7 — Motor Vehicle Inspection.  We must conclude since the Legislature has only provided for the adoption by reference in Chapter One, the remaining Chapters cannot be adopted by reference when there is no comparable statutory provision for such procedure in these chapters.  If it had been intended to permit adoption of other Chapters, the Legislature could have simply stated that local authorities could adopt all or any of the provisions of this "Title".
The legislature has provided procedures for adoption of ordinances by local authorities.  We find the provision for enactment of ordinances for Lawrason Act communities is set forth in R.S. 33:406, and R.S. 33:1361 mandates all municipalities shall adopt a code embracing all laws, specifying in R.S. 33:1363 that new ordinances are required to be promulgated in accordance with the charter as also provided in R.S. 33:1395.4.  Unless there are specific statutory provisions to the contrary that procedure must be followed.
Therefore, we must conclude unless a statute specifies that local authorities may adopt the statute by reference it must be adopted as otherwise set forth in the applicable statutes for enactment of ordinances.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR